Case 1:19-cv-00627-CFC Document 51 Filed 06/10/20 Page 1 of 6 PageID #: 1787




                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE

PROGRESSIVE STERILIZATION, )
LLC, A Florida Limited Liability )
Company,                         )
                                 )
                 Plaintiff,      )
                                 )
                    V.                  )             Civ. No. 19-627-CFC
                                   )
TURBETT SURGICAL LLC, a            )
Delaware Limited Liability Company )
and ROBERT TURBETT,                )
individually,                      )
                                   )
                 Defendants.       )

                            MEMORANDUM ORDER

      Pending before me are Defendants' objections (D.1. 46) to the Magistrate

Judge's Report and Recommendation issued on April 13, 2020 (D.1. 45). The

Magistrate Judge recommended in his Report and Recommendation that I deny in

part and grant in part Defendants' motion to dismiss pursuant to Federal Rule of

Civil Procedure 12(b)(6) the Fourth through Thirteenth causes of action in the First

Amended Complaint (D.I. 21). I have reviewed the Report and Recommendation,

the objections, and Plaintifr s response (D.I. 50).

      The Magistrate Judge recommended that I grant the motion to dismiss

insofar as it seeks to dismiss the Fifth, Sixth, Seventh, and Ninth causes of action

and that I deny the motion insofar as it seeks to dismiss the Fourth, Eighth, Tenth,
Case 1:19-cv-00627-CFC Document 51 Filed 06/10/20 Page 2 of 6 PageID #: 1788




Eleventh, Twelfth, and Thirteenth causes of action. D.I. 45 at 20. The Magistrate

Judge had the authority to make his findings and recommendations under 28

U.S.C. § 636(b )(1 )(B).

      Defendants object to the Magistrate Judge's findings and recommendations

with respect to the Fourth, Eighth, Tenth, and Eleventh causes of action. I review

his findings and recommendation de novo. § 636(b)(l); see also Fed. R. Civ. P.

72(b)(3); Brown v. Astrue, 649 F.3d 193, 195 (3d Cir. 2011).

      The Magistrate Judge rejected Defendants' argument that the Eighth (breach

of contract) and Tenth (unjust enrichment) causes of action were barred by

Delaware's three-year statute of limitations. D.I. 45 at 6-7. I agree with the

Magistrate Judge's determination that the wrongful use of Plaintiffs Confidential

Information and Trade Secret Technology alleged in paragraphs 182 and 196 of the

First Amended Complaint in support of these claims could plausibly be inferred to

have occurred after April 3, 2016. For that reason, I agree with and will adopt the

Magistrate Judge's finding that Defendants failed to meet their burden to establish

that these causes of action, which were filed on April 3, 2019, are barred by the

three-year statute of limitations.

      The Magistrate Judge also rejected Defendants' argument that Plaintiffs

trade secret misappropriation claims alleged in the Fourth and Eleventh causes of

                                          2
Case 1:19-cv-00627-CFC Document 51 Filed 06/10/20 Page 3 of 6 PageID #: 1789




action were time-barred. D.I. 45 at 7-10. Defendants argued before the

Magistrate Judge and reiterate in their objections that Plaintiff was on inquiry

notice of its misappropriation claims "when it discovered Defendants' patent

filings regarding their competing sterilization cabinet." D.I. 46 at 1. I agree,

however, with the Magistrate Judge's determination that the patent filings by

themselves do not make clear that Plaintiff knew or, by the exercise of reasonable

diligence, should have discovered before April 3, 2016 that Defendants had

misappropriated Plaintiffs trade secrets. D.I. 45 at 9. Accordingly, I agree with

and will adopt the Magistrate Judge's finding that Defendants failed to meet their

burden to establish that these causes of action, which were filed on April 3, 2019,

are barred by the three-year statute of limitations.

      Defendants fault the Magistrate Judge for "mistakenly conclud[ing]" that

Defendants abandoned two arguments with respect to the trade secret

misappropriation claims by not addressing the arguments in their reply brief. D.I.

46 at 9-10. The two arguments are, in Defendants' words, "(1) that Plaintiff

failed to allege how its trade secrets were misappropriated, and (2) that Plaintiffs

federal claim is barred because it is based on conduct that took place prior to the

enactment of the [Defense of Trade Secrets Act]." Id. at 9.

      Defendants "respectfully request [my] consideration of these alternat[ive]

                                           3
Case 1:19-cv-00627-CFC Document 51 Filed 06/10/20 Page 4 of 6 PageID #: 1790




grounds for dismissal," but they make no effort in their objections to expound

either argument. Id. at 10. They similarly failed to expound the arguments when

they presented them in the first instance to the Magistrate Judge. That failure

explains why the Magistrate Judge concluded that Defendants "abandoned" the

arguments when, "after Plaintiff pushed back on these issues in its answering brief,

Defendants did not further address the issues in their reply brief." D.I. 45 at 10-

11 n.8.

      I agree with Defendants that the failure to address in a reply brief an

argument that was raised in the opening brief does not constitute a waiver of that

argument. Our Local Rules do not require a reply brief and they prohibit a party

from repeating in a reply brief the same arguments raised in the opening brief.

Del. L. R. 7.1.2. But as a practical matter, when, as in this case, a party merely

states an argument in conclusory fashion in its opening brief and then files a reply

brief but does not contest in that brief the specific rebuttal points made in the

answering brief, a court may rightly conclude that the party implicitly conceded

those points. Failure to contest the rebuttal points in such circumstances is "not

necessarily a waiver, but it is a risky tactic, and sometimes fatal." Law v. Medco

Research, Inc., 113 F.3d 781, 787 (7th Cir. 1997); see also Hardy v. City Optical

Inc., 39 F.3d 765, 771 (7th Cir. 1994) (stating that the failure to respond in a reply

                                           4
Case 1:19-cv-00627-CFC Document 51 Filed 06/10/20 Page 5 of 6 PageID #: 1791




brief to a point made in an answering brief "waives, as a practical matter anyway,

any objections not obvious to the court to specific points urged" in the answering

brief). Under the circumstances present here-where Defendants' opening brief

inundated the Magistrate Judge with arguments, a number of which were

conclusory-1 do not fault the Magistrate Judge for finding that Defendants

implicitly conceded the two arguments in question by failing to counter in the reply

brief the specific points of rebuttal Plaintiffs made to those arguments in the

answering brief. As the Court noted in Hardy, "[i]n an adversary system, in

which by its nature judges are heavily dependent on the lawyers to establish the

facts upon which decision will be based, the failure to reply to an adversary's point

can have serious consequences." 39 F.3d at 771.

      Finally, I reject Defendants' contention that the Magistrate Judge erred by

declining to consider Defendants' argument that Plaintiffs unjust enrichment

claim (the Tenth cause of action) should be dismissed "as duplicative of Plaintiffs

trade secret misappropriation claim." D.I. 46 at 10. Defendants raised that

argument for the first time in their reply brief and the Magistrate Judge

appropriately refused to consider it. See In re Fosamax (Alendronate Sodium)

Prods. Liab. Litig (No. II), 751 F.3d 150, 157 (3d Cir. 2014) ("We have

consistently held that [a]n issue is waived unless a party raises it in its opening

                                           5
Case 1:19-cv-00627-CFC Document 51 Filed 06/10/20 Page 6 of 6 PageID #: 1792




brief .... ") (first alteration in original) (internal quotation marks and citation

omitted).

       WHEREFORE, on this 10th day of June in 2020, IT IS HEREBY

ORDERED that:

       I. Defendant's Objections to the Magistrate Judge's Report and

            Recommendation (D.I. 46) are OVERRULED;

      2. The Report and Recommendation (D.I. 45) is ADOPTED;

      3. Defendant's motion to dismiss (D.1. 21) is GRANTED IN PART AND

            DENIED IN PART; and

      4. The Fifth, Sixth, Seventh, and Ninth causes of action in the First

            Amended Complaint {D.I. 1) are DISMISSED.




                                             6
